Casey, Oh. -J.,
concurring:
If the cotton seized and for which compensation is claimed belonged to loyal persons, neither the Secretary of the Treasury nor any other officer had any right to take it. And a contract to do that which the law did not authorize, but its general policy ■forbade, was illegal and void. If the cotton belonged to rebels, the proceeds will be unaffected by the suits, and will remain in the Treasury. But in neither event will they be increased or diminished by the result in this case. This suit is on a contract and not for any part of those proceeds. It ought not therefore to be linked with causes to which it bears no legal relations, and by the decisions in which it will be unaffected.
I think the rule ought to be discharged.